Citation Nr: 0414488	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  95-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound of the right shoulder 
with retained metallic foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

In an August 1992 decision, the RO increased the rating for 
the veteran's service-connected residuals of a shell fragment 
wound of the right shoulder with retained foreign body from 
10 percent to 30 percent.  Subsequently, in January 1994, he 
applied for an increased rating.  

In June 1994, the RO proposed to reduce the 30 percent rating 
to 10 percent, on the basis that the August 1992 rating 
decision was clearly and unmistakably erroneous for 
increasing the right shoulder disability rating.  In July 
1994, the RO notified the veteran of its intent and of his 
procedural rights concerning the reduction.  In September 
1994, the RO reduced the right shoulder disability rating to 
10 percent.  The RO separately denied an increased rating for 
the condition.  The veteran appealed the denial of an 
increased rating for the right shoulder disability.  

In September 1997, the Board of Veterans' Appeals (Board) 
construed the representative's October 1996 VA Form 1-646 as 
asserting that the September 1994 RO decision was clearly and 
unmistakably erroneous in reducing the right shoulder 
disability rating from 30 percent to 10 percent, and the 
Board directed the RO to adjudicate the matter.  The RO 
issued a rating decision and a supplemental statement of the 
case in May 1998.  The veteran, however, has not perfected an 
appeal of this issue with the filing of a substantive appeal.  
Thus, the issue regarding the rating reduction is not before 
the Board.

In January 2000, the Board issued a decision denying the 
veteran's claim for an increase in the 10 percent rating 
assigned for residuals of a shell fragment wound of the right 
shoulder with retained foreign body.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2000, the parties (the 
veteran and the VA Secretary) submitted a joint motion to the 
Court, asking that the Board's decision be vacated and 
remanded.  In October 2000, the Court granted the motion.  In 
August 2001, the Board remanded this matter to the RO for 
additional action.  


FINDINGS OF FACT

The veteran's service-connected residuals of a right shoulder 
shell fragment wound with retained metallic foreign body 
involve his major upper extremity and produce moderately 
severe disability to muscle group I.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a shell 
fragment wound of the right shoulder with retained metallic 
foreign body have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5301 (1996 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from August 
1965 to August 1967, including service in Vietnam.  His 
entrance examination, performed in May 1965, noted 
essentially normal findings throughout.  There are no service 
medical records of a right shoulder shell fragment wound.  
However, the veteran's report of separation noted that he was 
a light weapons infantryman and was awarded the Purple Heart, 
as well as a Combat Infantryman Badge.  His service discharge 
examination, performed in July 1967, also contained 
subjective indications that he had a shoulder problem.  
Service medical records mention that the veteran is right-
handed.

In June 1972, the veteran claimed service connection for a 
right shoulder condition.  He indicated that his right 
shoulder was wounded by mortar fire during service in August 
1966.  He also noted that following his discharge from the 
service he was injured in an accident while working for a 
steel company in March 1972, and that he hadn't worked since 
that injury.  

In August 1972, a VA general physical examination was 
conducted.  The report noted that following his discharge 
from service the veteran worked as an apprentice at a tire 
company from March 1968 to December 1969, a steel worker from 
February 1970 to October 1970, a mechanic during 1971, and as 
a steel worker from February 1972 to March 1972.  The report 
noted his service history of a shrapnel injury to the right 
shoulder, and a post-service injury occurring in March 1972, 
which he claimed resulted in permanent and total disability.  
He reported that he could use his right arm, hand, and 
shoulder all right before the accident, but that when he 
worked hard with his right arm, there was some hurting 
between the shoulders.  X-ray examination of the right 
shoulder revealed no definite abnormality, and a metallic 
foreign body within the base of the acromion process of the 
scapula.  

An August 1972 VA surgical examination noted that the veteran 
reported receiving a shell fragment wound to the right 
posterior shoulder in August 1966 while in combat, when an 
enemy mortar shell exploded nearby and a fragment penetrated 
his right posterior shoulder.  He stated that he was 
hospitalized for approximately two and a half months 
following the injury and that he was then returned to duty.  
The fragment was not removed.  Clinically, there was a 1 1/2 
by 3/4 inch linear transverse scar with suture marks 
immediately posterior and below the point of the articulation 
of the acromion process and the clavicle.  The scar was 
tender to touch, but there was no evidence of neurovascular 
deficit.  There was some subcutaneous loss of muscle 
substance, but no fascial deficit, and no keloid.
The report also noted that the veteran sustained a severe 
injury to the left side of his head in a March 1972 workplace 
accident, with resultant partial right upper arm paralysis.  
He reported that he could use his right arm, hand, and 
shoulder all right before the accident, but that when he 
worked hard with his right arm and shoulder, there was some 
hurting between the shoulders.  By this, the veteran meant to 
advise, the surgeon reported, that the contemporaneously-
shown atrophy of the shoulder muscles, arm muscles, forearms 
muscles, and hand muscles was not present prior to the on-
the-job accident in March 1972.  

An August 1972 VA neuropsychiatric examination noted a 
history that in March 1972, while he was doing steel work, 
the veteran fell 24 feet off of a building, landing on his 
right shoulder and right side of his head.  Following this 
accident, he was unconscious for 14 days, and underwent an 
operation on the left side of his neck.  The diagnosis was 
chronic brain syndrome, secondary to cerebral trauma 
manifested by memory difficulties, slowness in thinking, 
nervousness, and partial paralysis of the right arm.  

In November 1972, the RO issued a rating decision granting 
service connection for residuals of a shell fragment wound of 
the right shoulder with retained metallic foreign body, rated 
10 percent disabling, effective in June 1972.

VA X-rays of the veteran's right shoulder, performed in 
November 1978, revealed a one-centimeter metal fragment lying 
just above the right humeral head.  Otherwise, the bones and 
soft tissues had a normal appearance.  A July 1979 VA chest 
X-ray indicated that there were metallic densities over the 
right acromion and right axilla.  

On VA examination in June 1990, the veteran reported that his 
March 1972 accident had left him with left arm shakiness and 
a bad left eye, but that the reason he was unable to write or 
do basic things with his right hand was because of his right 
shoulder shrapnel wound.  He stated that the arm was weak and 
ached and that it was numb and had poor coordination.  
Clinically, there was a two-centimeter irregular scar with 
atrophy of the underlying tissues in the entire right 
shoulder girdle, and the right upper extremity was small.  
Shoulder motion was limited.  An X-ray series of the right 
shoulder revealed a metallic fragment between the acromion 
and the humerus, possibly within a joint space.  The osseous 
framework was otherwise unremarkable.  The examiner 
attributed all of the right upper extremity disability to the 
in-service shrapnel fragment wound, indicating that it had 
caused nerve damage and traumatic arthritis.  The report did 
not indicate whether the examiner had reviewed the veteran's 
claims folder.

On VA examination in April 1992, the veteran had no scar 
complaints.  Clinically, there was a 1 1/2 by three 
centimeters, flat, nontender, hypopigmented scar on the 
posterior aspect of the veteran's right shoulder.  The 
impression was asymptomatic scar on the posterior right 
shoulder due to shrapnel wound.  

On VA orthopedic examination in April 1992, the physician was 
told that the veteran was service-connected for residuals of 
a gunshot wound to the right shoulder, and that he had had 
complaints of chronic pain in the right shoulder over the 
years.  Clinically, the right shoulder had a well healed scar 
over the posterior shoulder region.  There was marked pain on 
motion of the shoulder.  Active flexion was to 65 degrees, 
active abduction was to 40 degrees, and internal and external 
rotation were to about 90 degrees.  Passive flexion was to 
110 degrees, and passive abduction was to 100 degrees.  The 
veteran had significant pain on all motion of the shoulder.  
There appeared to be mild deltoid atrophy of the right 
shoulder.  X-rays of the right shoulder revealed a metallic 
foreign body superior to the head of the right humerus, but 
no other significant abnormalities.  The report made no 
reference to the veteran's post-service injury in March 1972.  
The impression was frozen shoulder syndrome as a residual of 
a gunshot wound to the right shoulder.  

In an August 1992 RO rating decision, the RO increased the 
rating for the right shoulder shell fragment wound residuals 
to 30 percent under Diagnostic Code 5301, noting that the 
veteran had marked pain on motion of the shoulder, active 
flexion to 65 degrees, active abduction to 40 degrees, and 
significant pain with all motions of the shoulder, with mild 
deltoid atrophy.

In January 1994, the veteran applied for an increased rating 
for the right shoulder disability.  

On VA examination in March 1994, the veteran had a nonraised, 
slightly hypopigmented, one by three centimeter scar on his 
right shoulder, which was of no problem to him.  There was 
sensory loss to the shoulder, all the way down the right arm, 
and inclusive of the right hand.  Motor function was 
approximately 3/5 in both the upper and lower arm muscle 
groups.  X-rays revealed a metallic foreign body projecting 
superior to the right humerus.  No other abnormalities were 
demonstrated.  

In June 1994, the RO proposed to reduce the veteran's 
service-connected right shoulder disability rating from 30 
percent to 10 percent on the basis that the August 1992 
rating increase was clearly and unmistakably erroneous.  It 
was said that the symptoms involving the right arm were 
related to a post-service injury and were not in any way 
related to the service-connected right shoulder shell 
fragment wound.  In July 1994, the RO notified the veteran of 
its intent and of his procedural rights concerning the rating 
reduction.  In September 1994, the RO reduced the right 
shoulder disability rating to 10 percent.  It also separately 
denied an increase in the 10 percent rating for the right 
shoulder condition.

Reports of VA hospitalizations in 1996 for the treatment of 
non-service-connected disabilities reflect the veteran's own 
report that he had last worked as a roofer in 1989.

On VA examination in July 1996, the veteran complained of 
increased right shoulder pain, saying it hurt all the time 
and that he could not sleep at night.  He felt that the bones 
were deteriorating and that he had limited motion in his 
shoulder.  Clinically, there was a three centimeter scar from 
a gunshot wound on the posterior right shoulder.  It was well 
healed and nontender.  There was limitation of motion of the 
right shoulder and atrophy of the right upper extremity with 
limited use of the hand.  The veteran complained of pain 
across his shoulders, limitation of motion in the right 
shoulder, and weakness and numbness in the right upper 
extremity.  Clinically, there was mild atrophy of the deltoid 
muscle.  The veteran had 90 degrees of active abduction and 
135 degrees of passive abduction, and 90 degrees of active 
flexion and 135 degrees of passive flexion.  He had 70 
degrees of active external rotation and 70 degrees of active 
internal rotation.  There was 60 degrees of active extension.  
There was no palpable crepitus with motion.  There was 
moderate atrophy of the right arm and forearm with global 
weakness (grade four) of the right upper extremity.  There 
was diminished sensation to light touch and a glove-like 
distribution beginning at the shoulder and extending to the 
fingertips.  The diagnostic impression was gunshot wound of 
the right shoulder; and weakness of the right upper extremity 
of undetermined etiology.  The examiner opined that the 
location of the service-connected wound and bullet were such 
that it was very unlikely that they caused any damage to the 
brachial plexus.  The examiner did not believe that the 
global weakness of the right upper extremity was the result 
of the gunshot wound.  It was felt that the veteran had a 
significant right brachial plexus involvement.  It was 
unclear whether this was from the old missile injury or 
chronic inflammation of the shoulder or some new process.  
X-rays of the right shoulder revealed preserved articular 
margins.  There was a metallic density below the acromion and 
about the humeral head.  

On VA neurology examination in July 1996, the veteran stated 
that about six years ago his missile fragment moved, and that 
since then he had severe right shoulder pain.  Clinically, 
there was fairly diffuse atrophy of the right upper 
extremity.  There was some loss of muscle mass in the biceps 
and deltoids, and perhaps even in the triceps, but more in 
the biceps than anywhere else.  There was also diffuse 
atrophy of all of the intrinsic hand muscles.  His right 
upper extremity strength was about 4 to 4 1/2 out of 5 in the 
deltoid, biceps, and triceps.  When the veteran exerted 
himself maximally with his right arm, he had severe pain in 
the right shoulder.  The hand muscles were markedly weak.  
The forearm muscles were about 4/5.  There was little 
difference between the muscles in terms of their strength.  
However, he had so much pain that he was reluctant to exert 
himself 100 percent.  There were no fasciculations noted.  
Sensory examination revealed severe loss of pain and 
temperature over the third, fourth, and fifth digits of the 
right hand and of the corresponding area of the hand itself 
and over the corresponding area of the right forearm.  There 
was preservation of sensation mainly in the index finger and 
to a lesser degree in the thumb.  There was only minor 
sensory decrease in the arm above the elbow.  

An application for disability insurance, dated in April 1972, 
noted his post-service injury in March 1972.  The veteran 
indicated that he had been employed at the time as a steel 
hanger.  He described his duties in this position as hanging 
big pieces of steel in place on construction jobs.  

A May 1972 private medical record, which was received in 
1998, indicates that the veteran received a severe head 
injury with a brain stem contusion in March 1972, when he 
fell from the top of a gym.  He had made amazing improvement 
since the subsequent hospital discharge, but he was still 
weak on the right side.  

An affidavit from F. Tutor, M.D., dated in February 1973, and 
which was received in 1998, noted that the veteran was 
totally disabled as a result of his injury in March 1972.  

A July 1981 private medical record, which was received in 
1998, indicates that the veteran had functioned vocationally 
as a steel worker until sustaining injuries in March 1972, 
that he had not worked since that time, and that he had some 
difficulty with the right hand.  

An August 1981 private medical record, which was received in 
1998, indicates that since the veteran's accident in March 
1972, he had regained some use of his right arm and leg but 
had noticed some atrophy of the arm.  He had gained very 
little use of the right hand.  Clinically, there was marked 
motor weakness of the muscles of the right arm.  The 
diagnosis was traumatic injury to the head resulting in 
partial paralysis of the right arm and hand.

On VA examination for muscles, performed in March 1999, the 
veteran reported a service gunshot wound causing nerve and 
muscle damage, and residual weakness on the right side.  
Range of motion testing revealed that he elevated his arm 
only to 90 degrees and there was shoulder muscle atrophy.  
There was weakened movement and easy fatigability, as well as 
incoordination and pain on motion.  There was functional 
impairment due to pain and difficulty dressing.  There was a 
one inch scar posteriorly.  It was well healed and nontender.  

On an occupational therapy evaluation in March 1999, the 
veteran's right shoulder flexion was to 45 degrees actively 
and to 90 degrees passively.  Active extension was to 15 
degrees and passive extension was to 20 degrees.  Active 
abduction was to 40 degrees, and passive abduction was to 80 
degrees.  The assessment was limited range of motion and 
strength in all planes, with gross assistance function and 
use as a stabilizer only on the right side.  

A VA neurology examination was conducted in June 1999.  
Clinically, instead of being able to raise the right upper 
arm to the horizontal level as he had been able to do on the 
previous 1996 neurological examination, the veteran could 
only elevate the arm about 80 percent.  The neurological 
deficits were essentially the same as described by the same 
VA neurology examiner in 1996.  The sensory deficit in the 
right hand was a little bit more severe than it was when the 
veteran was examined in 1996, in that he had significant loss 
in the second through fifth digits, especially in the third 
through fifth digits.  The VA neurologist noted that he had 
been requested to sort out the neurological deficits in the 
veteran's right upper extremity.  After reviewing the claims 
folder, the neurologist noted that the veteran's statements 
seemed to be conflicting.  He further noted that in the old 
records from 1972, after the industrial accident, the veteran 
had stated to the VA examining neuropsychiatrist that he had 
only little trouble with his right arm before the accident 
and that all of his difficulties with the right arm became 
greatly exaggerated after the accident.  On the contrary, 
during the 1999 examination, the veteran stated that all of 
the trouble with his right arm had preexisted his industrial 
accident in March 1972.  The VA neurologist noted that this 
did not appear to be completely reasonable, since evidently 
the veteran had been working on some type of scaffold or 
other elevated device when he had his industrial accident and 
could scarcely be expected to have performed normally with an 
arm in anything near the degree of disability that he had 
currently.  Therefore, the neurologist "reluctantly" 
concluded that much of the veteran's disability with his 
right arm was from the industrial accident.  Based on a 
review of the evidence in the claims folder, the neurologist 
opined that at least a "good part" of the veteran's right 
upper extremity disability was the sequel of his industrial 
accident.  

In August 2002 and in September 2002, the RO requested 
additional medical treatment records relating to treatment 
received by the veteran from F. Tutor, M.D.  and the North 
Mississippi Medical Center.

Records from the North Mississippi Medical Center, dated in 
1972, were received in September 2000.  Treatment records, 
dated in March 1972, noted that the veteran was hospitalized 
following a fall from the top of the gym at a high school.  
He was brought to the emergency room and was bleeding 
profusely from the nose and mouth, and was in a comatose 
state.  Reports were that he and fallen approximately 25 feet 
and landed on the concrete on his head.  In July 1972, the 
veteran was hospitalized for treatment, including surgery, of 
a traumatic aneurysm, carotid artery.  

In September 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter requested 
that the veteran identify all treatment providers that he has 
seen for his residuals of his in-service right shoulder 
injury and his post-service head injury.  It also indicated 
that the RO would assist him in obtaining any records that he 
identified.

In July 2003, a VA muscles and neurological examination was 
conducted.  The report noted the veteran's complaints of 
right shoulder pain, with limited movement, strength, and 
sensation of the right arm.  The report noted his service 
history of a shrapnel wound to the right shoulder, and a 
post-service injury from falling approximately 27 feet.  The 
veteran related that following his service shoulder injury, 
he underwent two months of physical therapy in Japan and was 
returned to Vietnam where he resumed combat duties.  
Clinically, the report noted that he had been right hand 
dominant, but that he has been using the left more and more 
due to his injuries.  Neurologically, the veteran's reflexes 
were normal except in the right upper limb they were 
depressed.  Motor strength in the right upper extremity was 
markedly decreased.  Handgrip strength on the right was only 
two pounds, while handgrip strength on the left was seventy 
pounds.  Examination of the muscle revealed they were 
markedly wasted in the right hand the thenar and hyperthenar 
eminents.  He also showed signs of muscle wasting in the 
scapular and shoulder joint area.  His gait was markedly 
unsteady, with a limping gait, favoring the right leg.  
Examination of the right shoulder revealed a well healed one 
inch scar at the posterior aspect of the right shoulder.  
Palpation of the scar showed that it was nontender.  It was 
depigmented and adherent to the subcutaneous tissue.  There 
was no evidence of weakness.  Range of motion testing of the 
right shoulder revealed extension to 20 degrees (normal was 
listed as 0 to 60 degrees), flexion to 68 degrees with pain 
throughout (normal was listed as 0 to 180), adduction to from 
17 degrees to 68 degrees with pain throughout (normal was 
listed as 0 to 75 degrees), abduction to 60 degrees with pain 
throughout (normal was listed as 0 to 180), internal rotation 
to 25 degrees (normal was listed as 0 to 70), and external 
rotation to 27 degrees (normal was listed as 0 to 90).  He 
was unable to do repetitive movements of the right shoulder 
due to aggravation of his pain.  During flare-ups, he was 
expected to have an additional loss of 25 percent range of 
motion of the right shoulder.  The report listed diagnostic 
impression of blind in left eye following a head injury in 
April 1972, severe head injury with brain stem contusion and 
fractured right maxilla.  It also noted a shrapnel injury to 
the right shoulder in Vietnam during combat; and a right 
brachial plexus injury resulting in motor weakness of right 
arm, more distal than proximal.  The VA examiner noted that 
the veteran's claims folder was available and reviewed prior 
to the examination.  X-ray examination of the right shoulder 
revealed a metallic foreign body in the subacromial region 
from previous gunshot wound, mild degenerative changes 
involving the glenohumeral joint space, and no other findings 
or interval change since the previous examination in February 
2001.

An addendum to the July 2003 examination report noted that an 
electromyography and nerve conduction velocity examinations 
were normal.  A neurological consultation, performed in July 
2003, noted an impression of probable right brachial plexus 
injury with right arm weakness distally more than proximally.  
Muscle strength testing of the right arm ranged from 2 to 4 
out of five.  The report noted strength of 3/5 in the 
supraspinatus and 2/5 in the infraspinatus muscles.  It 
listed an impression of injury to right arm as a result of 
March 1972 accident.  It also noted the injury due to shell 
fragment wound of the right shoulder is predominantly Muscle 
Group I supraspinatus and infraspinatus, with no evidence of 
injury neurologically.  The VA examiner then opined that the 
veteran's right arm brachial plexus injury occurred at the 
time of his accident in March 1972.  The examiner noted the 
rationale for this opinion was that the veteran recovered 
from his service injury well enough to return to combat 
duties, including the ability to fire the rifle as he had 
good right arm strength.  He also had been able to work as a 
steel worker, and he was unable to work following the 
accident in March 1972.




II.  Analysis

The veteran claims that he is entitled to a rating higher 
than 10 percent for his service-connected residuals of a 
shell fragment wound to the right shoulder with retained 
metallic foreign body.  

Through correspondence, the rating decisions, the statement 
of the case, supplemental statement of the case, and the 
Board remand, the veteran has been informed of the evidence 
necessary to substantiate his claim.  Relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability constitutes 
pyramiding and is prohibited.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that regulations governing ratings for muscle 
injuries were revised effective June 3, 1997.  Both the old 
and new versions of these regulations have been considered, 
although there were no material changes as would affect the 
rating for the veteran's right shoulder muscle injury.

Under the old regulatory guidelines, moderate disability of 
muscles was generally the result of a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment with absence of 
the explosive effect of a high velocity missile, and of 
residuals of debridement or of prolonged infection.  The 
service medical records would show a record of 
hospitalization in service for treatment of the wound.  In 
addition, there would be records following service of 
consistent complaints of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objectively, the current medical 
evidence would show a moderate injury to a muscle group 
manifested by entrance and (if present) exit scars, linear or 
relatively small and so situated as to indicate relatively 
short track of missile through tissue; signs of moderate loss 
of deep fasciae or muscle substance or impairment of muscle 
tonus, and definite weakness on comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

A moderately severe disability of muscles generally resulted 
from a through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
The service medical records would show a record of 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the current 
medical evidence would show a moderately severe injury to a 
muscle group manifested by entrance and (if present) exit 
scars relatively large and so situated as to indicate the 
track of missile through important muscle groups.  Further, 
there would be indications on palpation of moderate loss of 
deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved would give 
positive evidence of marked or moderately-severe loss.  38 
C.F.R. § 4.56(c) (1996).

A severe disability of muscles would have been the result of 
a through and through or deep penetrating wound due to a high 
velocity missile or large or multiple low velocity missiles, 
or the explosive effect of high velocity missile, or to a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  The service 
medical records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds.  There might also be evidence of 
unemployability because of an inability to keep up with the 
work requirements.  Objectively, the current medical evidence 
would show a severe injury to a muscle group manifested by 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups by the 
track of the missile.  X-rays might show minute, multiple 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effects of the 
missile.  Palpation would reveal moderate or extensive loss 
of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  Tests of strength, endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, may be present.  Visible or 
measured atrophy may be present, with adaptive contractions 
or the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type of muscle damage.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds to the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

Under the new version of 38 C.F.R. § 4.56(d)(2), moderate 
disability of muscles is described as: (i) Type of injury: 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; (ii) History and 
complaint: service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Under the new version of 38 C.F.R. § 4.56(d)(3), moderately 
severe disability of muscles is describes as: (i) Type of 
injury: through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Under the new version of 38 C.F.R. § 4.56(d)(4), severe 
disability of muscles is described as: (i) Type of injury: 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
Objective findings: ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Both the old and new versions of the Rating Schedule provide 
that, where the major upper extremity is involved, disability 
of muscle group I is rated 10 percent when moderate, 30 
percent when moderately severe, and 40 percent when severe.  
Muscle group I involves the extrinsic muscles of shoulder 
girdle, including the trapezius, levator scapulae, and 
serratus magnus.  Function of this muscle group includes 
upward rotation of scapula and elevation of arm above 
shoulder level.  38 C.F.R. § 4.73, Diagnostic Code 5301 (1996 
and 2003).

Evaluating residuals of a gunshot wound entails reviewing the 
initial injury.  In the case at hand, the veteran incurred a 
gunshot wound to the right shoulder during his 1965-1967 
active duty and also sustained a post-service traumatic 
injury in March 1972 which greatly affected his right 
shoulder function.  There is no contemporaneous record of the 
service injury or its initial treatment.  Nevertheless, post-
service records relate that during combat a fragment 
penetrated his right posterior shoulder.  The veteran 
recounted that he had been hospitalized for approximately two 
and a half months following the injury and that he was then 
returned to duty.  The fragment was not removed.  Clinically, 
in August 1972, subsequent to both injuries, there was a 1 
1/2 by 3/4 inch linear transverse scar with suture marks 
immediately posterior and below the point of the articulation 
of the acromion process and the clavicle.  There was no 
evidence of neurovascular deficit.  There was some 
subcutaneous loss of muscle substance, but no fascial 
deficit, and no keloid.  X-ray evidence in November 1978 
shows that the shell fragment was retained above the right 
humeral head.  A July 1979 VA chest X-ray report reflects 
that there were metallic densities over the right acromion 
and right axilla.

The May 1972, July 1981, and August 1981 private medical 
records make it even more clear that the veteran's global 
right upper extremity weakness was medically deemed to be the 
result of his post-service brainstem contusion, as he was a 
steelworker until March 1972 when he sustained his injury, 
and he had had difficulty and atrophy with the right arm and 
hand since that injury.  

The March 1994 VA examination continued to show a small right 
shoulder scar which was unraised, or flat, or non-depressed, 
in nature.  The July 1996 VA X-rays showed that there was no 
arthritis present.  One July 1996 VA examination report 
showed only mild deltoid atrophy, and the examiner who wrote 
the report had studied the matter and determined that it was 
very unlikely that the service-connected shell fragment and 
its track caused any of the global weakness of the right 
upper extremity which was present.  

The March 1999 VA examination and occupational therapy 
reports do not tend to support the veteran's claim for an 
increased rating for his service-connected right shoulder 
disability.  While they indicate that there is currently a 
good deal of right shoulder impairment, they do not show that 
it is due to the service-connected disability, as opposed to 
the non-service-connected disability.  

The June 1999 VA neurology examination does not help the 
veteran's claim either.  It reflects a thorough review of the 
veteran's actual medical history and indicates that while he 
has a great deal of right upper extremity disability, much of 
the current disability was from the industrial accident which 
occurred in March 1972.  

The July 2003 VA muscles and neurological examination of the 
veteran noted his complaints of right shoulder pain, with 
limited movement, strength, and sensation of the right arm.  
The report noted his service history of a shrapnel wound to 
the right shoulder, and a post-service injury from falling 
approximately 27 feet.  An addendum to the examination noted 
that an electromyography and nerve conduction velocity 
examinations were normal.  A neurological consulation, 
performed in July 2003, noted an impression of probable right 
brachial plexus injury with right arm weakness distally more 
than proximally.  Muscle strength testing of the right arm 
ranged from 2 to 4 out of five.  Specifically, the report 
noted strength of 3/5 in the supraspinatus and 2/5 in the 
infraspinatus muscles.  The report noted an impression of 
injury to right arm as a result of March 1972 accident.  It 
also noted that the injury due to shell fragment wound of the 
right shoulder is predominantly muscle group I supraspinatus 
and infraspinatus, with no evidence of injury neurologically.  
The VA examiner then opined that the veteran's right arm 
brachial plexus injury occurred at the time of his post-
service accident in March 1972.  The examiner noted the 
rationale for this opinion as the veteran recovered from his 
service injury well enough to return to combat duties, 
including the ability to fire the rifle, as he had good right 
arm strength.  He was also able to work as a steel worker, 
and was unable to work following the accident in March 1972.

The evidence as a whole shows that most of the veteran's 
right shoulder problems are due to the post-service injury, 
and thus they may not be considered in support of the claim 
for an increase in the 10 percent rating for service-
connected residuals of a shell fragment wound of the right 
shoulder with retained metallic foreign body.  38 C.F.R. 
§ 4.14.  Nonetheless, there is a reasonable doubt that the 
service-connected right shoulder disorder of the major upper 
extremity involves impairment approaching moderately severe 
muscle injury (i.e., 30 percent disability) as described in 
Diagnostic Code 5301.  In light of the rule concerning the 
assignment of the higher of two evaluations when warranted by 
the circumstances (38 C.F.R. § 4.7), and applying the 
benefit-of-the-doubt rule in the veteran's favor (38 U.S.C.A. 
§ 5107(b)), the Board finds that service-connected residuals 
of a shell fragment wound of the right shoulder with retained 
metallic foreign body are now productive of moderately severe 
disability to muscle group I.  Thus a higher 30 percent 
rating will be assigned for the service-connected right 
shoulder disability under Code 5301.  Severe muscle injury of 
the right shoulder, due to the service-connected disorder, is 
not shown, and thus an even higher rating of 40 percent under 
Code 5301 is not warranted.


ORDER

A higher rating of 30 percent for service-connected residuals 
of a shell fragment wound of the right shoulder with retained 
metallic foreign body is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



